DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-17 and 19-20 have been presented for examination based on the application filed on 1/6/2022.
Claims 1, 3-17 and 19-20 are rejected under 35 U.S.C. 101.
Claims 1, 3, 6, 13,16-17 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by NPL “A zonal Galerkin-free POD model for incompressible flows” by Michel Bergmann et al (Journal of Computational Physics 352 (2018) 301–325).
Claims 7-11 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergmann, in view of US PGPUB No. 2020/0364388 by Umetani. 
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable Bergmann, in view of US PGPUB No. US 20080177511 A1 by Kamatsuchi; Toshihiro.
Claims 4, 5 and 19 are not rejected with prior art.
This action is made Final.
----- This page is left blank after this line -----


Response to Arguments
(Argument 1) Applicant has argued in Remarks Pgs.9-12:
III. Rejections under § 101 
….
The courts have recognized that an improvement to the functioning of a computer itself or computer technology may qualify as “significantly more” in this analysis. Afice Corp., 134 S. Ct. at 2359. As mentioned above and desertbed in paragraph [0025] of the specification, by using this computationally efficient region-based approach as opposed to updating the entire set of physics simulation data associated with the entire virtual environment, a computing system can instead progressively update a number of smaller regions (e.2., concentrically expanding regions) as time and computational resource availability permit. This, in turn, allows the physics simulation data to be updated with fewer computing resources and in near real-time, thereby improving the functioning the computing system. 

(Response 1) While applicant’s arguments are considered, including the amendment, the fact remains that the determining steps do not use the updated simulation data to visualize the change, therefore the change in the virtual component does not result in improved validation/visualization of the design based on the updated simulation data and improvement of computational resource utilization as argued in [0025]. Also the improved utilization of the computing resources are not tied to updating. Applicants are encouraged to incorporate Fig.4 step 404 in the claim as one possible way to overcome this rejection. 
(Argument 2) Applicant has argued in Remarks Pg.12-14:
IV. Rejections under §§ 102 & 103 
…
Bergmann fails to disclose each and every feature of independent claims 1, 17, and 20. Specifically, the cited references fail to disclose all of the method steps of claim 1 and the functionality of clams 17 and 20. For example, “when it is determined that the additional change has been made to the virtual component prior to cornpletion of said generating updated physics simulation data for each of the first subset of cells contained in the first region,” claim 1} includes “advancing to the subsequent iteration and again generating updated physics simulation data for each of the first subset of cells contained in the first region without generating updated physics simulation data for the second subset of ceils included in the second region but not the first region.”

Bergmann discloses a method for flow simulation around a bumper that uses high and low fidelity models, with an overlap region between the models. The Office Action, on page 23, identifies the high fidelity model as the claimed “first region” and the overlap region as the claimed “second region.” However, there is no indication in Bergmann disclose that, when a change is made to the bumper geometry, the high fidelity region is solved based on the updated geometry without first solving the overlap region based on the original geometry. In this respect, Bergmann fails to disclose advancing to a subsequent iteration and again generating updated physics simulation data for each of a first subset of cells contained in a first region without generating updated physics simulation data for the second subset of cells included in the second region but not the first region when it is determined that the additional change has beer: made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region.

(Response 2) The amended limitation as argued was previously presented & rejected as part of claim 2, which is now incorporated into claim 1. The rejection was made as below:

    PNG
    media_image1.png
    344
    927
    media_image1.png
    Greyscale
Bergmann teaches further comprising, for each of the one or more iterations: when it is determined that the additional change has been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region  (Bergmann:  Section 6/6.2 as shown above shows modification to the high fidelity (HF) region, which requires recomputation (e.g. 25 configuration)): advancing to the subsequent iteration and again generating updated physics simulation data for each of the first subset of cells contained in the first region  (Bergmann : Sectiom 5.4 showing high fidelity model being simulated in the modified .omega.HF region; Also see Section 6.2 reference to this section 5.3 with new 25 configuration not in the database
) without generating updated physics simulation data for the second subset of cells included in the second region but not the first region (Bergmann: Fig.1 omega.0 boundary second region does not include .omega.HF region) .

The section 5.2 shows the low-fidelity snap shots are taken for the full domain:

    PNG
    media_image2.png
    182
    969
    media_image2.png
    Greyscale

The subsequent section 5.3 describes where the simulation in the zonal POD (where high fidelity simulation is executed at each time step for the high fidelity domain) is many times faster than performing high fidelity simulation on the complete domain. 

To this section 5.3 states:

    PNG
    media_image3.png
    491
    945
    media_image3.png
    Greyscale

It is clear that speed up is because the full domain is not simulated at each time step and only high fidelity domain (claimed first subset of cells) is executed with higher frequency than the low fidelity domain (remaining or claimed second subset of cells). 

    PNG
    media_image4.png
    184
    932
    media_image4.png
    Greyscale

The new configuration (claimed first subset of cell) in bumper region is part of the high fidelity region which is updated more frequently than surrounding region which is calculated offline as in section 5.3. To this Section 5.4 states:

    PNG
    media_image5.png
    186
    943
    media_image5.png
    Greyscale

Another indication that second subset of the cells are not simulated as frequently is that Bergmann teaches the overlapping regions (mapped to second subset of the cells) are fixed in testing of the 25 configurations (of the bumper --- mapped to first subset of the cells). 
    PNG
    media_image6.png
    317
    923
    media_image6.png
    Greyscale

At least for the above reasons the applicant’s arguments are not persuasive. Applicant are invited to request an interview to further clarify their position.
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-17 and 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1, 17 and 20:
Step 1: the claims 1, 17 and 20 are drawn to a method, system and non-transitory computer readable media respectively, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, however analysis is applicable to claim 17 & 20 as well. The claim 1 limitations recite (bolded for abstract idea identification): 
1. A computer-implemented method for enabling expedited design of physical components, the method comprising: 
[a] obtaining, by the one or more computing devices, physics simulation data that describes a simulation of one or more physical characteristics of a virtual component within a virtual environment, wherein the virtual component is representative of a physical component, the virtual environment is discretized into a plurality of cells, and the physics simulation data comprises a plurality of values respectively associated with the plurality of cells of the virtual environment; and 
[b] for each of one or more iterations: 
[b1] receiving, by the one or more computing devices, data descriptive of a change to the virtual component; 
[b2] defining, by the one or more computing devices, a plurality of regions within the virtual environment, wherein the plurality of regions comprise at least a first region that contains a first subset of the plurality of cells and a second region that contains a second subset of the plurality of cells, and wherein the second region encompasses the first region; 
[b3] generating, by the one or more computing devices, updated physics simulation data for each of the first subset of cells contained in the first region; 
[b4] determining, by the one or more computing devices, whether an additional change has been made to the virtual component; and 
[b5] when it is determined that the additional change has not been made to the virtual component and after completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region: generating, by the one or more computing devices, updated physics simulation data for, at least, each of the second subset of cells contained in the second region but not contained in the first region.
Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and/or is considered to be abstract idea because it is directed to a mathematical relationship. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components. Specifically, the limitation [b1] defines plurality of regions in the virtual environment (as disclosed in specification [0035]-[0038]) which can be a mathematical calculation based on availability of computational resources (e.g., processor availability and/or memory availability) and/or a frequency at which the user is changing the virtual component (user input/based on user judgement). This is an abstract idea because it not only directed to mathematical relationship (as seen in MPEP 2106.04(a)(2)(I)(A) and (C), but also based on observation/user input of how frequently the user is changing the virtual component (specification e.g. [0034] size and/or shape of the virtual component [0036],[0092]) as seen in MPEP 2106.04(a)(2)(III) of generically changing the virtual component. The limitation [b4] is additional mental process to check of the decision whether the user has made any additional change, likewise.
The step [b3] of generating… updated physics simulation data ….contained in the first region and step [b5] of conditionally (based on [b4]) generating… updated physics simulation data ….contained in the second region… is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in light of the specification, this limitation is claiming the generation of data that contains the physics relationship between a fluid flow field. See specification [0030]. Similar to claiming the relationship between reaction rate and temperature being an abstract idea because it is directed to a mathematical relationship, claiming the generation of physics simulation data is an abstract idea for being directed to the relationship between a flow field and the change in shape of a virtual object within that flow field.
The claim additionally recites advancing to the subsequent iteration and again generating updated physics simulation data for each of the first subset of cells contained in the first region without generating updated physics simulation data for the second subset of cells included in the second region but not the first region, which considered abstract idea (mental step, judgement based on decision to advance) and mathematical concept (computation of data), and are generally an attempt to link the field of use.  See MPEP 2106.04(a)(2)(I)(A) and (C), 2106.04(a)(2)(III). The claims does not disclose any additional limitations that integrate the judicial exception into practical element.
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of [a] and [b1]. These limitations of [a] obtaining … physics simulation data that describes a simulation of one or more physical characteristics of a virtual component and [b1] of receiving … data descriptive of a change to the virtual component fall within the category of insignificant extra-solution activity because they are mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation, and determining updated values are abstract ideas because they are directed to a mathematical relationship, a mathematical calculation, and another mathematical calculation, respectively. Similar to obtaining information about transactions in order to perform an abstract idea, merely obtaining, receiving, or inputting information as input for performing an abstract idea does not add a meaningful limitation to the abstract idea.
In regard to the last limitation of “by one or more computing devices”, the claim limitation is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations on a general purpose computer is using a computer as a tool to perform an abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of designing physical components with the design being used for the creation of those physical components, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to create a physical component beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Step 2B: Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The limitation [a] obtaining, by the one or more computing devices, physics simulation data that describes a simulation of one or more physical characteristics of a virtual component within a virtual environment, wherein the virtual component is representative of a physical component, the virtual environment is discretized into a plurality of cells, and the physics simulation data comprises a plurality of values respectively associated with the plurality of cells of the virtual environment; is extrasolution activity of retrieving data or data gathering from the memory as stated in specification [0051], [0057]. See MPEP 2106.05(g). Thus, the limitation does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory.
The limitation [b]-[b1] receiving, ..., data descriptive of a change to the virtual component; is considered to data gathering as no specific data format is disclosed to gather the such data, and therefore considered to be extra-solution activity. See MPEP 2106.05(g).
Additionally, (specifically for claim 17 and 20) with respect to integration of the abstract idea into a practical application, the additional element of one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)).
More specifically the “updated physics simulation data” amount to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)) because the steps may lead to better algorithm to predict fluid flow, but they do not indicate how the fluid flow in actual well is improved or the performance of the reservoir is improved based on the algorithm.  The claims 1, 17 and 20 are therefore considered to be patent ineligible.
Claim 3 discloses similar limitations as claim 2 and is considered as mental step (abstract idea) followed by mathematical concept generically recited in the claim. The claims does not disclose any additional limitations that integrate the judicial exception into practical element.
Claim 4 recites determining, by the one or more computing devices, an amount of compute resources that are currently available; - considered as data gathering (extra-solution activity under step 2A prong 2 & step 2B) as no details now the determination is made are claimed. This can also be considered generically reciting mathematical relationship See MPEP 2106.04(a)(2)(I)(A) and (C) under step 2A prong 1. Further claim 4 recites determining, by the one or more computing devices, at least a first size of the first region based at least in part on the amount of compute resources that are currently available --- again this as best is mathematical relationship (also an abstract idea). Further the claims does not disclose any additional limitations that integrate the judicial exception into practical element.
Claim 5 recites determining, by the one or more computing devices, a frequency of changes to the virtual component; which is considered to abstract idea/mental step of observation to determine the frequency of change. See MPEP 2106.04(A)(2)III. Additionally this may also be considered as data gathering step under Step 2A Prong 2 and 2B. Claim further recites determining, by the one or more computing devices, at least a first size of the first region based at least in part on the frequency of changes to the virtual component--- is considered as abstract idea/mathematical relationship that determines size of region based on a received data (e.g. frequency of change). Further the claims does not disclose any additional limitations that integrate the judicial exception into practical element.
Claim 6 recites wherein, for each of the one or more iterations, at least the first region is centered about a respective location at which the change to the virtual component occurred – under step 2A prong 1 further adds to the abstract idea of mental step performed to further define the algorithm/space. The claims does not disclose any additional limitations that integrate the judicial exception into practical element.
Claim 7 recites providing, by the one or more computing devices, a visualization of the virtual environment for display to a user; wherein receiving, by the one or more computing devices, the data descriptive of the change to the virtual component comprises receiving, by the one or more computing devices, data descriptive of the change to the virtual component made by the user via interaction with the visualization of the virtual environment. This limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation is an abstract idea because it is directed to a mathematical relationship. Similar to obtaining information about transactions in order to perform an abstract idea, merely receiving information as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional details that the receiving change to the virtual component made by the user via interaction with the visualization of the virtual environment does not integrate the judicial exception into a practical application under the relevant considerations provided in MPEP 2106.04(d)(I). The additional limitation does amount to significantly more because providing a visualization and receiving a change by a user interaction with the visualization is well understood, routine, and conventional. See MPEP 2106.05(d). As drafted and under a broadest reasonable interpretation, the limitation is referring to any graphic user interface that can be used to change or edit a virtual component in a virtual environment, and the textbook Sherman, William R., and Alan B. Craig. "Understanding virtual reality—Interface, application, and design." (Elsevier Science, 2003) pp. 483-510, provides evidence that such a feature is well understood, routine, and conventional with the Tool, Crumbs that allows a user to trace a fiber through a three-dimensional volume in virtual reality, which can then be further manipulated and analyzed, (page 483 paragraph 2 lines 1-7). For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101 for being patent ineligible. Claim 8 wihich recites the visualization comprises a virtual reality visualization that is visualized by a virtual reality system; and the change to the virtual component is made by the user via interaction with the virtual reality system - further defines abstract idea (as detailed above) based on generic visualization of change and are rejected similarly. See MPEP 2106.04(d) referencing MPEP 2106.05(g).
Claim 9 recites wherein the virtual environment comprises a three-dimensional virtual environment and the plurality of cells comprises a plurality of three-dimensional voxels. The limitation falls within the category of insignificant extra-solution activity because it is further describing a mere data gathering step. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation is an abstract idea because it is directed to a mathematical relationship. Similar to obtaining information about transactions in order to perform an abstract idea, obtaining physics simulation data as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation that the physics simulation data comes from a three-dimensional virtual environment and the plurality of cells comprises a plurality of three-dimensional voxels does not change the fact that the limitation is a data gathering step. The limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. The Specification describes that this limitation may be performed by obtaining the data from memory, (Specification [0029][0080]). Here, the limitation further describes what information is obtained from memory to include cells comprising voxels from a three dimensional virtual environment. What information is obtained does not change the nature of the “obtaining”. Similar to retrieving information in memory, obtaining information from memory is well understood, routine, and conventional. For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101 for patent ineligibility.
Claim 10 recites wherein the physics simulation data comprises a plurality of vectors respectively associated with the plurality of cells. The limitation falls within the category of insignificant extra-solution activity because it is further describing a mere data gathering step. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation is an abstract idea because it is directed to a mathematical relationship. Similar to obtaining information about transactions in order to perform an abstract idea, obtaining physics simulation data as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation that the physics simulation data comprises a plurality of vectors respectively associated with the plurality of cells does not change the fact that the limitation is a data gathering step. The limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. The Specification describes that this limitation may be performed by obtaining the data from memory, (Specification [0032][0072]-[0076]). Here, the limitation further describes that information obtained from memory is a plurality of vectors respectively associated with the plurality of cells, but what information is obtained does not change the nature of the “obtaining”. There are no new elements or combination of old elements that change the obtaining into significantly more. Similar to retrieving information in memory, obtaining information from memory is well understood, routine, and conventional. For the foregoing reasons, claim 10 is rejected under 35 U.S.C. 101 for patent ineligibility.
Claim 11 recites wherein the physics simulation data comprises a fluid flow field that results from simulating a flow of a fluid about the virtual component. The limitation falls within the category of insignificant extra-solution activity because it is further describing a mere data gathering step. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation is an abstract idea because it is directed to a mathematical relationship. Similar to obtaining information about transactions in order to perform an abstract idea, obtaining information as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation that the physics simulation data comprises a fluid flow field that results from simulating a flow of a fluid about the virtual component does not change the fact that the limitation is a data gathering step. The limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. The Specification describes that this limitation may be performed by obtaining the data from memory, (Specification [0051] lines 4-6). Here, the limitation further describes that information obtained from memory comprises a fluid flow field that results from simulating a flow of a fluid about the virtual component. What information is obtained does not change the nature of the “obtaining”. Similar to retrieving information in memory, obtaining information from memory is well understood, routine, and conventional. For the foregoing reasons, claim 11 is rejected under 35 U.S.C. 101 for patent ineligibility.
Claim 12 recites wherein the physics simulation data is descriptive of stress experienced by the virtual component; strain experienced by the virtual component; an electrical field within the virtual environment; a magnetic field within the virtual environment; or thermal transfer associated with the virtual environment. The limitation falls within the category of insignificant extra-solution activity because it is further describing a mere data gathering step. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation is an abstract idea because it is directed to a mathematical relationship. Similar to obtaining information about transactions in order to perform an abstract idea, obtaining information as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation that the physics simulation data is descriptive of stress, strain, an electrical field, a magnetic field, or thermal transfer, does not change the fact that the limitation is a data gathering step. The limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. The Specification describes that this limitation may be performed by obtaining the data from memory, (Specification [0051] lines 4-6). Here, the limitation further describes that information obtained from memory comprises a fluid flow field that results from simulating a flow of a fluid about the virtual component. What information is obtained does not change the nature of the “obtaining”. Similar to retrieving information in memory, obtaining information from memory is well understood, routine, and conventional. For the foregoing reasons, claim 12 is rejected under 35 U.S.C. 101 for patent ineligibility.
Claim 13 recites wherein, for each of the one or more iterations and for each region, generating, by the one or more computing devices, the updated physics simulation data comprises generating, by the one or more computing devices, the updated physical simulation data on a cell-by-cell basis starting with a first cell in the region that is most upstream in a flow described by the physics simulation data. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in light of the specification, this limitation is claiming the generation of data that contains the physics relationship between a fluid flow field, (Specification, [0030]-[0031][0081]-[0082]), and the change in size or shape of a virtual component in the fluid flow field, (Specification, [0085]). The limitation includes an additional detail that generating is on a cell-by-cell basis starting with a first cell that is most upstream in a flow described by the physics simulation data. This additional detail how the data is generated does not change the fact that the limitation of generating data is directed to a mathematical relationship. Similar to claiming the relationship between reaction rate and temperature being an abstract idea because it is directed to a mathematical relationship, claiming the generation of physics simulation data is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 13 is rejected under 35 U.S.C. 101 for patent ineligibility.
Claim 14 recites identifying, by the one or more computing devices, a plurality of boundary cells associated with an updated exterior of the virtual component after the change to the virtual component; associating, by the one or more computing devices, normal information with each of the plurality of boundary cells; identifying, by the one or more computing devices, a plurality of bounded cells that are bounded within the updated exterior of the virtual component after the change to the virtual component; and setting, by the one or more computing devices, the value for each of the plurality of bounded cells equal to zero. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in light of the specification, this limitation is claiming the generation of data that contains the physics relationship between a fluid flow field, (Specification, [0082]), and the change in size or shape of a virtual component in the fluid flow field, (Specification, [0085]). The limitation includes additional details on steps of the algorithm to generate the mathematical relationship. However, these additional limitations are simply organizing and manipulating information through mathematical correlations in order to generate the mathematical relationship data. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. For example, computing normal vectors and setting cells to 1 or 0 is organizing the identified information through mathematical correlations. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 14 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.
Claim 15 recites wherein generating, by the one or more computing devices, the updated physics simulation data for each of the first and the second subset of cells comprises: inputting, by the one or more computing devices, the respective values associated with one or more neighboring cells of the cell into the machine-learned physics prediction model; generating, by the one or more computing devices using the machine- learned physics prediction model, one or more predicted gradients for the cell based on the respective values associated with the one or more neighboring cells of the cell; and determining, by the one or more computing devices, an updated value for the cell based at least in part on the one or more predicted gradients for the cell.  The first generating limitation, is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in light of the specification, this limitation is claiming the generation of data that contains the physics relationship between a fluid flow field, (Specification, [0082]), and the change in size or shape of a virtual component in the fluid flow field, (Specification, [0085]). The limitation includes an additional detail that inputting is associated with one or more neighboring cells of the cell into the machine-learned physics prediction model. This additional detail how the data is generated does not change the fact that the limitation of generating data is directed to a mathematical relationship and (inputting) is data gathering for the generating. Further the steps of second generating is also a mathematical relationship with updating step to update the data. Similar to claiming the relationship between reaction rate and temperature being an abstract idea because it is directed to a mathematical relationship (using machine- learned physics prediction model), claiming the generation of physics simulation data is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 15 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.
Claim 16 recites wherein defining, by the one or more computing devices, the plurality of regions within the virtual environment comprises: defining the first region; and after said generating updated physics simulation data for each of the first subset of cells contained in the first region, separately defining the second region --- both defining steps are considered as data gathering steps, the first one followed by abstract idea of generating updated physics simulation data (mathematical relationship) as defined in See MPEP 2106.04(a)(2)(I)(A). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 16 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.
Claim 19 recites determining one or both of an amount of compute resources that are currently available and a frequency of changes to the virtual component; and determining at least a first size of the first region based at least in part on one or both of the amount of compute resources that are currently available and the frequency of changes to the virtual component. The determining step is considered as data gathering step (under MPEP 2106.05(g)) and at best mathematical relationship to determine amount of compute resources that are currently available and a frequency of changes to the virtual component, which is abstract idea under MPEP 2106.04(a)(2)(I)(A). The claim further recites the mathematical relationship to determining at least a first size of the first region based at least in part on one or both of the amount of compute resources that are currently available and the frequency of changes to the virtual component, which is also considered as abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 19 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.
----- This page is left blank after this line -----
	



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 13,16-18 and 20 rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by NPL “A zonal Galerkin-free POD model for incompressible flows” by Michel Bergmann et al (Journal of Computational Physics 352 (2018) 301–325).
Regarding Claims 1, 17 and 20 (Updated 4/7/2022)
Bergmann teaches a computer-implemented method  (Bergmann : Abstract – use of simpleFOAM Section 2 as computer implemented software method) for enabling expedited design of physical components (Bergmann: e.g. Section 4.4 Fig.1 airfoil), a computer system (Claim 17), comprising: one or more processors; and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors (Bergmann : Section 6.4 discloses computation cost implying use of a computer system which conventionally has processor/memory/storage)/ One or more non-transitory computer-readable media  (Bergmann : Section 6.4, the database disclosed are understood as such media) the method comprising: obtaining, by the one or more computing devices, physics simulation data that describes a simulation of one or more physical characteristics of a virtual component within a virtual environment (Bergmann: Section 2 showing obtaining high fidelity Reynolds Averaged Naiver Stokes (RANS) simulation data for object in fluid field as shown in Fig.1; Section 6 “…A database of high-fidelity simulations is obtained by varying the bumper geometry and solving the RANS equations in the corresponding domain, using the method described in Section 2.2. All the simulations are performed at a Reynolds
number equal to Re = 4.87 · 106, employing the Spalart–Allmaras turbulence model [38] and wall functions for near-wall treatment….”) , wherein the virtual component is representative of a physical component, the virtual environment is discretized into a plurality of cells, and the physics simulation data comprises a plurality of values respectively associated with the plurality of cells of the virtual environment (Bergmann: Section 6 Pg. 317 “…The computational domain  is discretized by a hex-dominant polyhedral mesh of 93388 cells, generated for the baseline configuration by means of snappyHexMesh, the mesh generation utility supplied with OpenFOAM. This mesh is then deformed through a Free-Form Deformation (FFD) technique [57] in order to obtain the meshes corresponding to other bumper configurations…” ) ; and for each of one or more iterations: receiving, by the one or more computing devices, data descriptive of a change to the virtual component (Bergmann: Pg. 317 Section 6 “…In this Section, the zonal POD approach is used to speed-up the simulations required by an aerodynamic shape optimization problem, i.e. the shape optimization of the front bumper of a 2D car section, aimed at minimising the overall drag coefficient (Cd)…”; Section 6.2 “…As in Section 5.4, we test 25 configurations not included in the database and generated through a pseudo-random Sobol sequence (see Fig. 15 for the distribution of the new points in the parameter space)….”) ; defining, by the one or more computing devices, a plurality of regions within the virtual environment, wherein the plurality of regions comprise at least a first region that contains a first subset of the plurality of cells and a second region that contains a second subset of the plurality of cells, and wherein the second region encompasses the first region (Bergmann: See annotated Figure 1 below) 

    PNG
    media_image7.png
    384
    494
    media_image7.png
    Greyscale
;
generating, by the one or more computing devices, updated physics simulation data for each of the first subset of cells contained in the first region (Bergmann: Section 6.2 showing .omega.HF as updated physics simulation for inner most first region around the object with original mesh:
    PNG
    media_image8.png
    250
    950
    media_image8.png
    Greyscale
); determining, by the one or more computing devices, whether an additional change has been made to the virtual component  (Bergmann: Pg.321-322 Section 6.2 and 6.3 disclose 25 test configuration such as one disclosed in Pg. 317-318 section 6/6.1 xcp and zcp parameters which are modified; section 4.1); and when it is determined that the additional change has not been made to the virtual component and after completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region (Bergmann: Section 6.2 as shown above shows modification to the high fidelity (HF) region, which requires recomputation (e.g. 25 configuration), however if there is no change, this would not be required): generating, by the one or more computing devices, updated physics simulation data for, at least, each of the second subset of cells contained in the second region but not contained in the first region (Bergmann: Section 3.2 shows population of the POD model representation /simulation data which is based on HF physics simulation data in the .omega.0 (see Fig.1)/second zone around the 1st zone --- this is also referred as annotated Section 6.2 above as zonal POD simulation) .
Bergmann also teaches further comprising, for each of the one or more iterations: when it is determined that the additional change has been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region  (Bergmann:  Section 6/6.2 as shown above shows modification to the high fidelity (HF) region, which requires recomputation (e.g. 25 configuration)): advancing to the subsequent iteration and again generating updated physics simulation data for each of the first subset of cells contained in the first region 
 (Bergmann : Sectiom 5.4 showing high fidelity model being simulated in the modified .omega.HF region; Also see Section 6.2 reference to this section 5.3 with new 25 configuration not in the database

    PNG
    media_image1.png
    344
    927
    media_image1.png
    Greyscale
) without generating updated physics simulation data for the second subset of cells included in the second region but not the first region (Bergmann: Fig.1 omega.0 boundary second region does not include .omega.HF region; Section 6.2 shows second subset of the cells are not simulated as frequently is that Bergmann teaches the overlapping regions (mapped to second subset of the cells) are fixed in testing of the 25 configurations (of the bumper --- mapped to first subset of the cells: 

    PNG
    media_image6.png
    317
    923
    media_image6.png
    Greyscale
 Sections 3, 5 and 6 showing high fidelity region is updated more frequently for the 25 configuration than the low fidelity region; please see rationale incorporated form the argument 1 above).
Regarding Claim 3
Bergmann teaches wherein: the plurality of regions further comprise a third region that comprises a third subset of the plurality of cells, wherein the third region encompasses the second region (Bergmann: See annotated Fig.1 above in claim 1 showing the exemplary third region encompassing the second region .omega.0) ; and the method further comprises, for each of the one or more iterations: determining, by the one or more computing devices, whether the additional change has been made to the virtual component (Bergmann: Section 6.2 as shown above shows modification to the high fidelity (HF) region, which requires recomputation (e.g. 25 configuration), however if there is no change, this would not be required) prior to completion of said generating updated physics simulation data for, at least, each of the second subset of cells contained in the second region but not contained in the first region; and when it is determined that the additional change has not been made to the virtual component prior to completion of said generating updated physics simulation data for, at least, each of the second subset of cells contained in the second region but not contained in the first region(Bergmann: Section 3.2 shows population of the POD model representation /simulation data which is based on HF physics simulation data in the .omega.0 (see Fig.1)/second zone around the 1st zone --- this is also referred as annotated Section 6.2 above as zonal POD simulation): generating, by the one or more computing devices, updated physics simulation data for, at least, each of the third subset of cells contained in the third region but not contained in the second region (Bergmann: Section 3.1 section 4 show the population of .omega.LF region or third region which encompasses the second region being updated with high fidelity RANS data).
Regarding Claim 6
Bergmann teaches wherein, for each of the one or more iterations, at least the first region is centered about a respective location at which the change to the virtual component occurred (Bergmann: Fig.1 and Fig.14 shows the centered around the object and deformed location).
Regarding Claim 13
Bergmann teaches wherein, for each of the one or more iterations and for each region, generating, by the one or more computing devices, the updated physics simulation data comprises generating, by the one or more computing devices, the updated physical simulation data on a cell-by-cell basis starting with a first cell in the region that is most upstream in a flow described by the physics simulation data (Bergmann: Fig.1 showing upstream flow with arrows on left of the frame and Fig.14 shows the cell-by-cell basis with Fig.16 showing the simulation (velocity) at different levels of granularity of POD model) .
Regarding Claim 16
Bergmann teaches wherein defining, by the one or more computing devices, the plurality of regions within the virtual environment comprises: defining the first region (Bergmann: Fig.1 showing first region as .omega.HF); and after said generating updated physics simulation data for each of the first subset of cells contained in the first region, separately defining the second region (Bergmann: second region separate from first region as .omega.0).
----- This page is left blank after this line -----
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7-11 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergmann, in view of US PGPUB No. 2020/0364388 by Umetani. 
Regarding Claim 7
Teachings of Bergmann are shown in the parent claim 1. Bergmann teaches providing, by the one or more computing devices, a visualization of the virtual environment for display to a user (Fig.14). Bergmann does not specifically teach via user interaction.
Umetani teaches wherein receiving, by the one or more computing devices, the data descriptive of the change to the virtual component comprises receiving, by the one or more computing devices, data descriptive of the change to the virtual component made by the user via interaction with the visualization of the virtual environment (Umetani: [0036]).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Umetani to Bergmann. The motivation to combine would have been that Umetani explicity teaches letting user interactively change the model ([0036]), a teaching which might only be implicit in Bergmann. Further motivation to combine would be that Umetani and Bergmann are analogous art in the field of accelerated fluid flow simulation as the instant claimed invention and one of ordinary skilled in the art would be apprised of their teachings. 
Regarding Claim 8
Umetani teaches wherein: the visualization comprises a virtual reality visualization that is visualized by a virtual reality system (Umetani: [0036]) ; and the change to the virtual component is made by the user via interaction with the virtual reality system (Umetani: [0036]) .
Regarding Claim 9
Umetani teaches wherein the virtual environment comprises a three-dimensional virtual environment and the plurality of cells comprises a plurality of three-dimensional voxels (Umetani: [0042]) .
Regarding Claim 10
Umetani teaches wherein the physics simulation data comprises a plurality of vectors respectively associated with the plurality of cells (Umetani: [0043] as pressure and velocity data) .
Regarding Claim 11
Umetani teaches wherein the physics simulation data comprises a fluid flow field that results from simulating a flow of a fluid about the virtual component (Umetani: [0043]).
Regarding Claim 14
Umetani teaches further comprising, for each of the one or more iterations: identifying, by the one or more computing devices, a plurality of boundary cells associated with an updated exterior of the virtual component after the change to the virtual component (Umetani: [0041]) ; associating, by the one or more computing devices, normal information with each of the plurality of boundary cells (Umetani: [0041]) ; identifying, by the one or more computing devices, a plurality of bounded cells that are bounded within the updated exterior of the virtual component after the change to the virtual component (Umetani: [0043][0050]) ; and setting, by the one or more computing devices, the value for each of the plurality of bounded cells equal to zero (Umetani: [0043]  bounded cell as input cubes for which the velocity/pressure are not computed (hence zero) and is only computed for exterior polycubes) .
Regarding Claim 15
Umetani teaches wherein generating, by the one or more computing devices, the updated physics simulation data for each of the first and the second subset of cells comprises: inputting, by the one or more computing devices, the respective values associated with one or more neighboring cells of the cell into the machine-learned physics prediction model (Umetani: [0059]) ; generating, by the one or more computing devices using the machine-learned physics prediction model, one or more predicted gradients for the cell based on the respective values associated with the one or more neighboring cells of the cell (Umetani: [0062]) ; and determining, by the one or more computing devices, an updated value for the cell based at least in part on the one or more predicted gradients for the cell (Umetani: [0051]-[0054]) .
----- This page is left blank after this line -----


Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable Bergmann, in view of US PGPUB No. US 20080177511 A1 by Kamatsuchi; Toshihiro.
Regarding Claim 12
Teachings of Bergmann are shown in parent claim 1. Bergmann does not specifically teach the limitation of this claim, however suggests any vector can be computed (Bergmann: Section 4.1 “…In order to clarify the strategy, we apply this approach to the velocity field but the same analysis can be performed on
any other variable which appears in the governing equations….”).
Kamatsuchi teaches wherein the physics simulation data is descriptive of: stress experienced by the virtual component; strain experienced by the virtual component; an electrical field within the virtual environment; a magnetic field within the virtual environment; or thermal transfer associated with the virtual environment (Kamatsuchi: [0079] “…Here, .rho., p, e, T and .kappa. are the density, pressure, specific total energy, temperature and thermal conductivity of the fluid, respectively, and u.sub.i represents the velocity components of the flow in the coordinate direction x.sub.i…”).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kamatsuchi to Bergmann. The motivation to combine would have been that Kamatsuchi complements Bergmann as both are analogous prior (to instant invention) art in the field of fluid dynamics  (Kamatsuchi: Abstract; Bergmann: Abstract).
----- This page is left blank after this line -----
Claim Objections
Claims 4, 5, and 19 are objected to being dependent on rejected parent claims and also are rejected under 35 USC 101, and would be allowable if these rejections are overcome. 
Relevant Prior Art of Record
US-20120173219-A1 by RODRIGUEZ; David L. teaches simulation can be performed using the modified geometry, and the results can be compared. To allow for multiple design iterations, it is advantageous to perform multiple simulations in a short amount of time. However, as described above, there is a tradeoff between speed and accuracy of the simulation depending on the type of CFD simulation module used ([0028]). David also teaches [0069] In some cases, the at least one boundary-layer fluid property includes a boundary-layer thickness value and corresponding transpiration flux value. The boundary-layer thickness value represents the distance from the surface of the aircraft where the fluid flow can be treated as inviscid. For example, as discussed above, the fluid flow may be treated as inviscid if the velocity profile of the fluid flow is uniform enough to ignore the viscosity of the fluid. However David does not teach explicitly claim 1 limitation  when it is determined that the additional change has been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region: advancing to the subsequent iteration and again generating updated physics simulation data for each of the first subset of cells contained in the first region without generating updated physics simulation data for the second subset of cells included in the second region but not the first region.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
---- This page is left blank after this line -----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147Thursday, April 7, 2022